Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V.  Broken lines to indicate the plane upon which a sectional view is taken do not exist.  Different structures exist with identical hatching. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the front brace being positioned offset from a front opening of claim 1 and the face plate being concentrically connected to the front plate of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: “drawer 8s” of page 5 line 5.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 20200146346) further in view of Ng Pak Leung (US 20210047072).
Claim 1:  Nelson discloses a child-proof container comprising; an outer box 2 (casing); an inner box 1 (drawer); a resisting plate 31 (folded stopper); a stopping surface 32 (rear brace); a control component 33 (elastic flap); the stopping surface 32 (rear brace) being connected across a base 211 (bottom panel) of the outer box 2 (casing); the stopping surface 32 (rear brace) being positioned offset from a rear wall 24 (rear panel) of the outer box 2 (casing); the resisting plate 31 (folded stopper) being elastically integrated into a bottom wall 11 (base plate) of the inner box 1 (drawer); side walls 12 (first lateral plate and second lateral plate) of the inner box 1 (drawer) being slidably engaged within the outer box 2 (casing); the control component 33 (elastic flap) being integrated into the base 211 (bottom panel); wherein a selective positioning of the resisting plate 31 (folded stopper) configures the inner box 1 (drawer) in a close-locked position, a close-unlocked position, and an opened position (see fig. 1-4).
Nelson does not disclose a front brace being connected across the bottom panel and positioned offset from a front opening of the casing or the folded stopper being operatively positioned in between the rear panel and the front brace through the elastic flap.
Ng Pak Leung teaches a container 2 comprising a first part 3 and a second part 4, wherein the second part 4 abutments 10 and stopper means abutment 19 (front brace), wherein the first part 3 has first locking components 7, wherein the application of force (14) displaces the first locking component (7), allowing the user to move the second part (4) away (15) from the first part (3) until the first locking component (7) abuts against the stopper means abutment 19 (front brace) preventing further movement (see P. 0105 and fig. 10A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the container of Nelson to have a second stopping surface 32 (front brace) extending and connected across the base 211 (bottom panel) of the outer box 2 (casing) and positioned offset from a front opening of the outer box 2 (casing), in as much as the claimed inventions front brace is offset from its front opening of the casing, as taught by the stopper means abutment 19 (front brace) of Ng Pak Leung, in order to prevent the inner box 1 (drawer) from being fully withdrawn from the outer box 2 (casing) so they do not become separated from each other.
The combination discloses the resisting plate 31 (folded stopper) being operatively positioned in between the rear wall 24 (rear panel) and the second stopping surface 32 (front brace) through the control component 33 (elastic flap).
Claim 2:  The combination discloses the outer box 2 (casing) further comprising side walls 23 (first side panel and second side panel), and a top wall 22 (top panel); the base 211 (bottom panel), the side wall 23 (first side panel), the top wall 22 (top panel), and the side wall 23 (second side panel) being perimetrically connected around the rear wall 24 (rear panel); the front opening being delineated by the base 211 (bottom panel), the side wall 23 (first side panel), the top wall 22 (top panel), and the side wall 23 (second side panel); and the front opening and the rear wall 24 (rear panel) being oppositely positioned of each other about the outer box 2 (casing) (see fig. 1-4).
Claim 3:  The combination discloses the inner box 1 (drawer) further comprising a front wall 13 (front plate) and a rear wall 14 (rear plate); the side walls 12 (first lateral plate and second lateral plate) being positioned parallel to each other about the bottom wall 11 (base plate); the side wall 12 (first lateral plate) being perpendicularly connected to the bottom wall 11 (base plate); the side wall 12 (second lateral plate) being perpendicularly connected to the bottom wall 11 (base plate), opposite of the side wall 12 (first lateral plate); the rear wall 14 (rear plate) being perpendicularly positioned to the side wall 12 (first lateral plate), the side wall 12 (second lateral plate), and the bottom wall 11 (base plate); the rear wall 14 (rear plate) being perimetrically connected to the side wall 12 (first lateral plate), the side wall 12 (second lateral plate), and the bottom wall 11 (base plate); the front wall 13 (front plate) and the rear wall 14 (rear plate) being oppositely positioned of each other about the bottom wall 11 (base plate); and the front wall 13 (front plate) being perimetrically connected to the side wall 12 (first lateral plate), the side wall 12 (second lateral plate), and the bottom wall 11 (base plate) (see fig. 1-4).
Claim 6:  The combination discloses the outer box 2 (casing) further comprising side walls 23 (first side panel and second side panel); the stopping surface 32 (rear brace) being extended from the side wall 23 (first side panel) to the side wall 23 (second side panel); the stopping surface 32 (rear brace) being positioned parallel to the rear wall 24 (rear panel); the second stopping surface 32 (front brace) being extended from the side wall 23 (first side panel) to the side wall 23 (second side panel); and the second stopping surface 32 (front brace) being positioned parallel to the rear wall 24 (rear panel) (see P. 0038).
Claim 8:  The combination discloses the outer box 2 (casing) further comprising side walls 23 (first side panel and second side panel); the side wall 12 (first lateral plate) being positioned adjacent to the side wall 23 (first side panel); the side wall 12 (first lateral plate) being positioned parallel to the side wall 23 (first side panel); the side wall 12 (second lateral plate) being positioned adjacent to the side wall 23 (second side panel); the side wall 12 (second lateral plate) being positioned parallel to the side wall 23 (second side panel); a rear wall 14 (rear plate) of the inner box 1 (drawer) being positioned parallel to the rear wall 24 (rear panel); a bottom edge of the side wall 12 (first lateral plate) being slidably positioned atop the stopping surface 32 (rear brace) and the second stopping surface 32 (front brace); and a bottom edge of the side wall 12 (second lateral plate) being slidably positioned atop the stopping surface 32 (rear brace) and the second stopping surface 32 (front brace) when the control component 33 (elastic flap) is relaxed.
Claim 9:  The combination discloses the control component 33 (elastic flap) being centrally positioned in between side walls 23 (first side panel and second side panel) of the outer box 2 (casing); and the control component 33 (elastic flap) being positioned in between the rear wall 24 (rear panel) and the stopping surface 32 (rear brace) (see fig. 3-4).
Claim 10:  The combination discloses the close-locked position; the control component 33 (elastic flap) being positioned parallel to the base 211 (bottom panel); a resisting side 3124 (locking section) of the resisting plate 31 (folded stopper) being positioned in between the rear wall 24 (rear panel) and the stopping surface 32 (rear brace); the resisting side 3124 (locking section) and a fixing component 311 (second mount) of the resisting plate 31 (folded stopper) being offset of each other; the bottom wall 11 (base plate) being positioned parallel to the base 211 (bottom panel); the bottom wall 11 (base plate) being adjacently positioned on the second stopping surface 32 (front brace) and the stopping surface 32 (rear brace); and a resisting plate 312 and fixing component 311 together reading on the folded section of the resisting plate 31 (folded stopper) being engaged with the stopping surface 32 (rear brace), wherein the resisting plate 312 and fixing component 311 together (folded section) is at a natural state.
Claim 12:  The combination discloses the opened position; control component 33 (elastic flap) being positioned parallel to the base 211 (bottom panel); a resisting side 3124 (locking section) of the resisting plate 31 (folded stopper) being positioned in between the second stopping surface 32 (front brace) and the stopping surface 32 (rear brace); the resisting side 3124 (locking section) and a fixing component 311 (second mount) of the resisting plate 31 (folded stopper) being offset of each other; the bottom wall 11 (base plate) being positioned parallel to the base 211 (bottom panel); the bottom wall 11 (base plate) being adjacently positioned on the second stopping surface 32 (front brace); and a resisting plate 312 and fixing component 311 together reading on the folded section of the resisting plate 31 (folded stopper) being positioned in between the stopping surface 32 (rear brace) and the second stopping surface 32 (front brace), wherein the resisting plate 312 and fixing component 311 together (folded section) is at a natural state.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 20200146346) and Ng Pak Leung (US 20210047072) as applied to claim 3 above, and further in view of Tsai (US 20200087021).
Claim 4:  The combination discloses the claimed invention except for a face plate being concentrically connected to the front plate.
Tsai teaches a tray 300 having a face plate concentrically connected to a front plate, in as much as the claimed invention is concentrically connected (see annotated fig. 5 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the inner box 1 (drawer) to have a face plate concentrically connected to the front wall 13 (front plate), as taught by Tsai, in order to prevent the inner box 1 (drawer) from being forced deeper than designed into the outer box 2 (casing) to prevent damaging either or both of the inner box 1 (drawer) and outer box 2 (casing).

    PNG
    media_image1.png
    750
    528
    media_image1.png
    Greyscale

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 20200146346) and Ng Pak Leung (US 20210047072) as applied to claim 1 above, and further in view of Nistor (US 20130193822).
Claim 5:  The combination discloses a front drawer height; a rear drawer height; the front drawer height being delineated by a front edge of the side wall 12 (first lateral plate) and the side wall 12 (second lateral plate); the front edge being perpendicularly positioned to the bottom wall 11 (base plate); the rear drawer height being delineated by a rear edge of the side wall 12 (first lateral plate) and the side wall 12 (second lateral plate); the rear edge being perpendicularly positioned to the bottom wall 11 (base plate) (see fig. 4).
The combination does not disclose the front drawer height being larger than the rear drawer height.
Nistor teaches a storage container 10 having a housing 12 and a drawer 16 slidably retained in housing 12 and dimensioned to pass through opening 18, wherein a height A delineated by a front edge of side walls 38 & 40 is perpendicularly positioned to a base plate, a height B delineated by a rear edge of side walls 38 & 40 is perpendicularly positioned to a base plate, and the height A being larger than height B, wherein the top wall 11 of the housing 12 is sloped in the same manner as the upper edges of the side walls 38 & 40 (see fig. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the top wall 22 (top panel) of the outer box 2 (casing) and the upper edges of the side walls 12 (first and second lateral plates) to be sloped such that the front drawer height was larger than the rear drawer height, as taught by Nistor, in order to ensure that the inner box 1 (drawer) cannot be inserted backwards into the outer box 2 (casing).


Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210354872, US 20210107712, US 10730671, US 20200087020, and US 20080156686 are considered pertinent to folded stoppers and US 2077595 & US 5275291 are considered pertinent to face plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736